Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Since claim 3 depends on claim 2 and the CBD and lidocaine were part of a Markush group, the language of including the CBD range and the lidocaine range is unclear and improper.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Garstha et al. (US 2012/0041296) (“Garstha”).
Garstha discloses a patch 30, Fig. 3 comprised of a carrier 32 that has at least one electrode 34/35, at least one conductive electrode sheet 36 that is attached to the carrier, and a conductive gel 40 that is placed on the electrode sheet.  [0074]
the conductive gel 40 is comprised of at least one analgesic that is selected from the group consisting of a Menthol, a CBD, a Lidocaine or a Capsaicin.  [0063-0067]
Note: electrically stimulated CBD infused pain-relieving patch that is placed on a human's skin that is used to relieve pain when it is connected to a controlled electrical current generating device is interpreted as preamble.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 3-7 are rejected under 35 U.S.C. 103 as being unpatentable over Garstha in view of Sayre et al. (US 2019/0078168) (“Sayre”).
Garstha discloses the invention as substantially claimed, including the analgesic in the hydrogel being in the range from about 0.001 percent to about 20.000 percent of the gel or 0.001 percent to about 10.000 percent of the gel, [0067].  Garstha does not directly disclose the analgesic being a CBD or Lidocaine; although these are well known analgesics in the art, Sayre, in the analogous art, teaches the therapeutic application of CBD to be an analgesic—pain management [0008,0254]. Again Lidocaine is well known for pain management.  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention and using the device of Garstha for pain management ([0067]) to use in the hydrogel Lidocaine or CBD as taught by Sayre (for pain management). 

According to Garstha for Claim 5: the at least one analgesic comprises of the Capsaicin that is in the range from about 0.001 percent to about 8.000 percent of the gel.  [0065]
According to Garstha for Claims 6-7: the gel comprises of a plurality of inactive ingredients.  [0068]

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEANNA K HALL whose telephone number is (571)272-2819.  The examiner can normally be reached on M-F 9:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on 571-272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/DEANNA K HALL/Primary Examiner, Art Unit 3783